Name: Commission Regulation (EC) No 2130/94 of 30 August 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 1508/94
 Type: Regulation
 Subject Matter: animal product;  trade;  trade policy;  civil law;  prices
 Date Published: nan

 31 . 8 . 94 Official Journal of the European Communities No L 225/17 COMMISSION REGULATION (EC) No 2130/94 of 30 August 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 1508/94 Whereas, as specified in Article 5 of Regulation (EEC) No 2539/84, lodging of securities should be required ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (8), as last amended by Regulation (EEC) No 1938/93 (9) ; Whereas Commission Regulation (EC) No 1 508/94 (10) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1 968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing (*), as amended by Regulation (EEC) No 251 /93 (6), has provided for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of boneless intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas, as there are outlets in certain third countries for the products concerned, part of the meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Regulation (EEC) No 2173/79 Q, as last amended by Regulation (EEC) No 1759/93 ; Whereas, it is appropriate to provide for the products to leave the Community within five months following the date of conclusion of the sale contract : HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 April 1993,  6 000 tonnes of boneless beef held by the intervention agency of the United Kingdom and bought in before 1 June 1993,  400 tonnes of boneless beef held by the Danish inter ­ vention agency and bought in before 1 September 1993 . 2. This meat shall be for export. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 2824/85 and (EEC) No 3002/92. The provisions of Commission Regulation (EEC) No 985/81 (n ) shall not apply to this sale .(') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. 0 OJ No L 238 , 6. 9 . 1984, p. 13 . (4) OJ No L 161 , 2. 7 . 1993, p. 59 . (8) OJ No L 301 , 17. 10 . 1992, p . 17. 0 OJ No L 176, 20. 7. 1993, p . 12. O OJ No L 162, 30. 6 . 1994, p . 27. (" OJ No L 99, 10 . 4. 1981 , p . 38 . O OJ No L 268 , 10 . 10 . 1985, p. 14. 0 OJ No L 28 , 5 . 2. 1993, p. 47. 0 OJ No L 251 , 5. 10 . 1979, p. 12. No L 225/ 18 Official Journal of the European Communities 31 . 8 . 94 Article 4 In the case of the meat referred to under 1 (b), and 2 (b) in Annex I no export refund shall be granted . Article 5 1 . In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92, the export declaration, and, where appropriate, the T5 control copy shall be entered : Productos de intervenciÃ ¥n [Reglamento (CE) n ° 2130/94]; Interventionsprodukter [Forordning (EF) nr. 2130/94]; Interventionserzeugnisse [Verordnung (EG) Nr. 2130/94]; npoiovxa 7tapEn6&amp;aeco&lt;; [KavovianÃ © «; (EK) apiS. 2130/94]; 4. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 6 . 5. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 6 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 14 September 1994. 7. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II . Article 2 Products sold under this Regulation shall leave the customs territory of the Community within five months following the date of conclusion of the sale contract. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams . 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 450 per 100 kilo ­ grams of boneless beef referred to under (a) in Annex I and ECU 230 per 100 kilograms of boneless beef referred to under (b) in Annex I. Intervention products (Regulation (EC) No 2130/94); Produits d'intervention [RÃ ¨glement (CE) n ° 2130/94]; Prodotti d'intervento [Regolamento (CE) n . 2130/94]; Produkten uit interventievoorraden [Verordening (EG) nr. 2130/94]; Produtos de intervenÃ §Ã £o [Regulamento (CE) n? 2130/94]. 2 . With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 Regulation (EC) No 1508/94 is hereby repealed. Article 7 This Regulation shall enter into force on 14 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5. 31 . 8 . 94 Official Journal of the European Communities No L 225/19 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO /  BIJLAGE I  ANEXO I Precio minimo expresado en ecus por tonelada (')  Mindstepriser i ECU/ton (')  Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne (')  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (*)  Minimum prices expressed in ECU per tonne (')  Prix minimaux exprimÃ ©s en ecus par tonne (')  Prezzi minimi espressi in ecu per tonnellata ( ] )  Minimumprijzen uitgedrukt in ecu per ton (')  PreÃ §o mÃ ­nimo expresso em ecus por tonelada 0) 1 . IRELAND 2. UNITED KINGDOM 3 . DANMARK 2 650 2 600 2 250 2 350 2 250 2 850 850 850 a) Striploins Topsides Thick flanks Rumps b) Shins and shanks Clod and sticking Ponies Foreribs 2 300 2 250 2 150 2 050 850 800 850 700 a) MÃ ¸rbrad med bimÃ ¸rbrad 5 000 Filet med entrecote og tyndsteg 2 650 Tykstegsfilet med kappe 2 350 Klump med kappe 2 250 YderlÃ ¥r med lÃ ¥rtunge 2 350 a) Striploins Insides Outsides Knuckles Rumps Cube-rolls b) Forequarters Shins/shanks ! ) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . J) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79 . J ) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . ') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. ') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. ') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79 . ') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . *) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. *) Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 225/20 Official Journal of the European Communities 31 . 8 . 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 Kjabenhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, fax 33 92 69 48 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50